This case involves proceedings before the board of county commissioners of Douglas county, upon the application of W.E. Buell for a franchise to build and operate a toll bridge across the Columbia river between the counties of Douglas and Okanogan, which proceedings were taken into the superior court by a writ of review, thence to this court by appeal.
The case is controlled by our decision in State ex rel. Klaasv. Shumway, ante p. 43, 248 P. 76, on the authority of which the judgment appealed from in this case is reversed. *Page 700